Citation Nr: 1230186	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-36 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart disability. 

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for arthritis of the right knee, and if so, whether the claim should be granted. 

3.  Whether the Veteran's countable income was excessive for the receipt of VA pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION


The Veteran had active naval service from February 1945 to July 1945.  He died in October 2011 and his widow has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claims.  (She submitted a request for substitution that was received by the RO in November 2011, within one year following the date of the Veteran's death.)  See 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule).

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision and a September 2007 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2011, the Veteran and his wife presented testimony before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript of the hearing is associated with the claims files. 

This case was before the Board in May 2011 when, in pertinent part, it was remanded for additional development.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the claims herein at issue.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal. 

The issue of entitlement to death pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  Heart disability was not present until more than one year following the Veteran's discharge from service and is not etiologically related to the Veteran's active service. 

2.  An unappealed July 1945 rating decision denied service connection for arthritis of the right knee on the basis that evidence showed that such disability existed prior to service and was not aggravated therein.

3.  An unappealed August 1990 rating decision declined to reopen the claim of entitlement to service connection for arthritis of the right knee; no pertinent evidence was received within the appeal period.

4.  Evidence received since the August 1990 rating decision pertaining to the claim for service connection for arthritis of the right knee includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

5.  The Veteran's right knee was found to be normal on the examination for entrance onto active duty.

6.  Chronic arthritis of the right knee was present during active service; the evidence does not clearly and unmistakably establish that the right knee arthritis did not increase in severity as a result of active service.

7.  For the period of the appeal, the Veteran's countable income exceeded the applicable VA pension income limits. 


CONCLUSIONS OF LAW

1.  Service connection for heart disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for arthritis of the right knee.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Arthritis of the right knee was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  The Veteran's countable income was excessive for receipt of VA pension benefits.  38 U.S.C.A. §§ 1521, 1522 (West 2002 &Supp. 2011); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the service connection claim, the record reflects that the Veteran was provided all required notice in a letter mailed in March 2007, prior to the initial adjudication of the claim in August 2007. 

Regarding the claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  In this case, a September 2011 letter provided the notice of the evidence needed to support the claim to reopen, and advised the claimant of her and VA's responsibilities in the development of the claim.  She was also provided notice of the specific evidence needed to reopen the claim of service connection for arthritis of the right knee.  Although complete notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the claimant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim.  See April 2012 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding the pension claim, the Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The facts in this matter are not in dispute.  Resolution of the appeal is dependent on application of governing law and regulation to the facts shown.  In any case, the Board notes that the Veteran and his wife were notified of the type of evidence necessary to substantiate the claim for nonservice-connected pension benefits, namely, evidence of total and permanent disability in a wartime veteran who was discharged under other than dishonorable conditions and evidence showing that his income and net worth are below the maximum allowable limits set by law.  See March 2007 and September 2011 letters.

The Veteran's available service treatment records (STRs) are associated with the claims files.  The Veteran's pertinent post-service treatment records are associated with his claims files.  There is no identified, outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board also finds that no additional development for medical opinions is necessary.  Specifically, regarding the service connection claim, there is no medical evidence suggesting that heart disability was present until many years after the Veteran's naval service or suggesting that heart disability is etiologically related to service.  Moreover, there is no lay evidence of record credibly establishing a continuity of symptomatology.  The Board recognizes that the threshold for whether a present disability may be related to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, under the circumstances of this case, the low threshold has not been met.  Regarding the claim to reopen, the Board acknowledges that no VA medical opinion has been obtained in response to this claim, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4). 

Accordingly, the Board will address the merits of the claims.

II.  Claim to Reopen 

A.  Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 


B.  Arthritis of the Right Knee

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales, supra (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The RO originally denied the Veteran's claim for service connection for arthritis of the right knee in an unappealed rating decision in July 1945.  The RO found that the evidence showed that such disability was present prior to service and was not aggravated during service.  

In May 1990 the Veteran submitted a claim to reopen.  An unappealed August 1990 rating decision declined to reopen the claim for service connection for arthritis of the right knee.  

Evidence of record at the time of the August 1990 rating decision included the following: a February 1945 enlistment examination report which notes no complaints or findings of right knee disability; a May 1945 STR which notes the Veteran's history of blood poisoning prior to service with treatment that included multiple drainage incisions in the right knee and complaints of knee pain since that time, current findings of scars and limited flexion, and X-ray findings of arthritis; a July 1945 report of medical history which notes that the Veteran had a history of right knee operations in 1941 and 1943 as well as right knee pain for two years, and current examination findings of right knee scars, slight limitation of extension and rather marked limitation of flexion; a July 1945 report of medical survey which recommended the Veteran for discharge based on chronic arthritis of the right knee that existed prior to service and was not aggravated by service; and an August 1990 statement from Dr. CH which notes the Veteran had been treated for the past two years for pain and limitation of motion of the right knee. 

Evidence received since the August 1990 rating decision includes private and VA treatment records and examination reports dated from 2002 to 2007, which continue to show the presence of right knee disability.  These records and reports are essentially cumulative or redundant of the evidence previously of record.

The evidence added to the record also includes the Veteran's statements pointing out inaccuracies in STRs and essentially acknowledging that he had a pre-service right knee disability but asserting that he injured his right knee during basic training, that the injury resulted in additional disability requiring extensive treatment and that his right knee disability has continued since then.  The Veteran's statements are not cumulative or redundant of the evidence previously of record and relate to an unestablished fact necessary to substantiate the claim.  Therefore, they are new and material and reopening of the claim is in order.  

III.  Claims for Service Connection

A.  Legal Criteria

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

If certain chronic diseases, including cardiovascular disease, are manifested to a compensable degree within one year following a veteran's discharge from active duty, they may be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Heart Disability

The Veteran's STRs note no complaints of, treatment for, or diagnosis of, a heart disability.  Specifically, a February 1945 entrance examination report notes that examination of the heart and blood vessels was normal.  A July 1945 separation examination report notes that examination of the heart revealed "ACD" (absolute cardiac dullness) and no enlargement or murmurs.  Blood pressure was 120/80.  The only diagnosis noted on the separation examination relates to a right knee disability.  

Following service, the Veteran submitted VA compensation claims in 1945 and 1990 but did not mention a heart disability at either time.  

Private treatment records dated from March 2002 to June 2007 note that the Veteran was diagnosed with and treated for coronary artery disease, hypertension, and congestive heart failure, status post cerebrovascular accident.

The Veteran submitted the instant claim in January 2007.  He indicated that he had his first heart attack in 2001.

In a March 2007 letter, Dr. IH stated that he had treated the Veteran for heart problems since April 1995.  

In various statements, including a September 2007 notice of disagreement, the Veteran and his wife maintained that the "ACD" noted on the Veteran's STRs represented a diagnosis of "acute coronary disease."

Upon review of the evidence, the Board finds that service connection is not warranted for heart disability. 

The medical evidence of record shows that the Veteran was seen for various heart problems following his naval service.  As noted above, the Veteran's STRs are negative for evidence of any heart disability.  The first medical evidence of heart disability is nearly 50 years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no medical opinion linking a diagnosis of heart disability to the Veteran's military service.

The Board has considered the Veteran's (and his wife's) statements to the effect that he had acute coronary disease (based on a notation of "ACD") in service.  The Board recognizes that the Veteran was competent to report observable symptoms.  However, to the extent that the Veteran and his wife have claimed that the Veteran experienced heart disease in service and that it continued since service, the Board concludes that the contention is not credible.  In support of this conclusion, the Board notes that there is no information provided for clinical purposes indicating that the Veteran's heart disease began during service.  Although "ACD" was noted on separation examination in July 1945, this abbreviation is commonly defined as absolute cardiac dullness, not acute coronary disease.  See Medical Abbreviations: 10,000 Conveniences at the Expense of Communications and Safety 24 (7th ed. 1995)).  Moreover, examination at that time revealed no enlargement of the heart, heart murmur, or other heart disability.  No diagnosis pertinent to the heart was noted by the examiner.  Therefore, the contentions of the Veteran and his wife are not supported by any information in the STRs.  The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran and his wife are not competent to address etiology in the present case. 

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Right Knee Disability

As noted above, the Veteran's right knee was found to be normal on the service entrance examination.  Therefore, the presumption of soundness applies.  The STRs records show that the Veteran was ultimately found to be unfit for service due to right knee arthritis and was discharged from service as a result.  Although it is clear that the Veteran had a right knee disability prior to entrance onto active duty, following its review of all of the evidence of record, including the Veteran's statements, the Board is unable to conclude that the evidence clearly and unmistakably establishes that the right knee disability was not aggravated by active duty.  Therefore, the presumption of soundness has not been rebutted and service connection is in order for the Veteran's right knee disability.

IV.  Pension Claim

Nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  One prerequisite to entitlement is that the veteran's income may not exceed the applicable maximum pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 3.3(a).  Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4). 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c). 

Effective December 1, 2006, the MAPR for a veteran in need of aid and attendance (A&A) with two dependents was $23,481.  See 38 C.F.R. §§ 3.21, 3.23(a)(1); VA Manual M21-1, Part I, Appendix B. 

The Veteran submitted a claim for nonservice-connected pension benefits in January 2007.  In his application, he indicated that he was seeking special monthly pension based on the need for A&A.  The claim shows the Veteran was married, with one dependent child.  There is no subsequent information suggesting a change in his dependency status during his lifetime.  In his application, the Veteran reported monthly income from Social Security of $1,238 for him and other monthly income in the amount of $523 for him.  He also reported his wife's income of $6,500.

In a statement received by the RO in April 2007, the Veteran's wife reported that she had recently quit her job to care for her husband full time.

The RO granted the Veteran's claim of entitlement to nonservice-connected pension benefits based on the need for A&A, effective January 2007.  However, the RO also determined that the Veteran's countable income was excessive for receipt of those benefits.  The RO indicated that information received from the Social Security Administration (SSA) showed that the Veteran's dependent child was receiving annual benefits in the amount of $8,628.  The RO also considered the Veteran's annual Medicare Part B expenses of $1,122.

In a September 2007 Improved Pension Eligibility Verification Report (EVR), the Veteran reported annual income from Social Security of $15,342 for himself and $8,628 for his dependent child.  He also noted that his wife quit her job in January 2007.  He reported that his wife paid private medical insurance premiums of $218 per month.  He submitted copies of various medical bills; however, none of the statements reflect that the bills were actually paid and qualify as unreimbursed medical expenses. 

No additional financial information from the period of the claim was submitted by the Veteran or his wife.  

As discussed below, the Board finds that the Veteran's countable income exceeded the applicable income limits for receipt of nonservice-connected pension based on A&A. 

In his January 2007 application for pension benefits, the Veteran reported countable annual income of Social Security benefits (revealed by an SSA match to total $15,342 for the Veteran and $8,628 for his dependent child), $6,276 in "other" benefits and $6,500 in his wife's wages.  These income sources are not listed as sources that may be excluded from income in determining countable income for pension purposes.  38 C.F.R. § 3.272.  Therefore, his total countable income of $36,746 far exceeded the maximum annual pension limits of $23,481 for a veteran with two dependents who is in need of regular A&A which was set by law effective December 1, 2006. 

In his September 2007 EVR, the Veteran reported that his wife was no longer working.  Therefore, his total countable income was reduced to $30,246, which still exceeded the maximum annual pension limits of $23,481 for a veteran with two dependents who is in need of regular A&A which was set by law effective December 1, 2006.

The law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses.  Despite several requests to provide such information neither the Veteran nor his wife reported any unreimbursed medical expenses for the period of the appeal.  In any case, the RO considered medical expenses for Medicare premiums in the amount of $1,122, which were obtained from SSA in 2007, and private insurance premiums of $2,616.  Even considering these expenses to reduce the Veteran's countable annual income, his countable income was still in excess of the maximum annual limit for receipt of pension. 

The law is dispositive.  Because the evidence shows that the Veteran's household income exceeded the income limits for payment of nonservice-connected pension benefits, the claim must be denied.  


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for heart disability is denied.

New and material evidence having been received, reopening of a claim of entitlement to service connection for arthritis of the right knee is granted. 

Entitlement to service connection for arthritis of the right knee is granted.

The appeal to establish that the Veteran's countable income was not excessive for the purpose of payment of VA pension benefits is denied. 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


